UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 99-4922

GEORGE ALBERT DANGERFIELD, JR.,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Andre M. Davis, District Judge.
(CR-98-212-AMD)

Submitted: June 13, 2000

Decided: September 14, 2000

Before NIEMEYER and MOTZ, Circuit Judges, and
HAMILTON, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Benjamin Lipsitz, Baltimore, Maryland, for Appellant. Lynne A. Bat-
taglia, United States Attorney, Philip S. Jackson, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

George Albert Dangerfield, Jr. appeals his conviction and sentence
for conspiracy to distribute cocaine. We affirm.

In 1997 and 1998, Maryland police officers conducted five con-
trolled purchases from Dangerfield and intercepted numerous tele-
phone calls. Their investigation culminated with Dangerfield's arrest
as he drove back to Baltimore after a drug-buying excursion to New
York.

Dangerfield contends that the vehicle stop during his return to Bal-
timore and the ensuing search of his car were unlawful because the
police lacked probable cause and were required to obtain a warrant.
We conclude the police had probable cause, however, based upon
their interception of Dangerfield's phone conversations during his trip
to New York. See United States v. Cortez, 449 U.S. 411, 419-21
(1981). Moreover, once they had probable cause, they were not
required to obtain a warrant to stop and search Dangerfield's car. See
Maryland v. Dyson, 527 U.S. 465, 467 (1999) (per curiam).

Dangerfield also asserts that the evidence was insufficient to sup-
port either his conspiracy conviction or his sentencing enhancement
for being a manager of the conspiracy. We disagree. Viewed in the
light most favorable to the Government, see Glasser v. United States,
315 U.S. 60, 80 (1942), the record contains ample evidence that
Dangerfield and at least five associates engaged in a "concerted
undertaking" to distribute cocaine to consumers, United States v.
Banks, 10 F.3d 1044, 1054 (4th Cir. 1993). Moreover, in some of the
telephone conversations intercepted by the police, Dangerfield gave
instructions to these associates; accordingly, the district court did not
err in finding that Dangerfield was a supervisor eligible for a four-
level enhancement. See U.S.S.G. § 3B1.1(a); see also United States
v. Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989) (stating that sentenc-
ing court's factual findings will be upheld unless clearly erroneous).

Finally, Dangerfield contends the court erred in computing his
criminal history. He asserts that his two convictions for violating local

                     2
housing code ordinances should have been excluded from the court's
calculations pursuant to U.S. Sentencing Guidelines Manual
§ 4A1.2(c)(1) (1998). We note that one of these convictions, however,
resulted in a sentence of one year of probation and therefore was
properly counted as part of Dangerfield's criminal history. See
§ 4A1.2(c)(1)(A). In light of this determination, we need not consider
whether Dangerfield's other housing code conviction was properly
counted, as his guidelines range would have been the same even if the
other conviction had been excluded from his criminal history.

For these reasons, we affirm Dangerfield's conviction and sen-
tence. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

AFFIRMED

                    3
3